DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit” and “acoustic wave detection unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore the light source unit will be interpreted as a laser or comparable structure in accordance with the applicant’s disclosure at [0046] and the acoustic wave detection unit will be interpreted as an array of transducers and/or an ultrasound probe in accordance with the applicant’s disclosure at [0056] (citing PGPUB US 20200093373 A1 hereinafter).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 1-14, the claims are in each instance drafted as an apparatus but in each instance use methodological wording that calls into question the scope of the claims and renders them prima facie indefinite. For compact prosecution purposes the examiner emphasizes that this affects nearly every limitation on every structure in every claim. For examination purposes the claimed statement that regard the use of the apparatus will be interpreted as functional limitations where possible or otherwise will be examined as best understood below. For example in claim 1 the statement “an insert main body … of which at least a tip portion is inserted into a subject” will be interpreted as a functional limitation and examined as ---an insert main body … of which at least a tip portion is configured to be 
Regarding the term “light guide member” the examiner notes that this is not an industry standard term, does not have an ordinary meaning, and has not been subject to a special definition nor structurally defined in claims 1 or 14 therefore it is unclear what structure is under examination. In this instance the examiner did not interpreted the term under 112(f) because it does not use means and also and more importantly because it does not have a functional limitation therefore it cannot be a means. If the applicant wishes for this limitation to be interpreted under 112(f) then they are urged to amend the claims to recite a means and to clarify the function of the “member”. Clarification as to the structure of the member is strongly requested.
Regarding the term “photoacoustic wave generation portion” the examiner notes that this is not an industry standard term, does not have an ordinary meaning, and has not been subject to a special definition nor structurally defined in claims 1 or 17 therefore it is unclear what structure is under examination. Moreover it is also unclear what this is a “portion” of.  In this instance the examiner notes that the term does not recite that it is a “means” and therefore has not been interpreted under 112(f) such that if the applicant wishes to have the term interpreted under 112(f) they are urged to claim that this is a means per se.
Claims 2-13 are each similarly affected by the foregoing rejections, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150297092 A1 by Irisawa et al (hereafter Irisawa).


Regarding claim 1, Irisawa teaches: 1. An insert (see Irisawa’s Abstract) comprising:
an insert main body which has an opening at a tip and is formed in a hollow shape and of which at least a tip portion is inserted into a subject (see Irisawa’s Fig. 1 part 15 which is a needle, noting that this is generally referred to as 15x in most Figs and further noting that Irisawa’s insertion portion is not limited to a needle and may be, e.g. a catheter as shown in Fig. 25 as part 253 or a guidewire as shown in Fig. 26 part 254 or simply an optical fiber as shown in Figs. 27-28 as part 255 among other options);
a light guide member that is provided in a hollow portion of the insert main body along a length direction of the insert main body (as best understood, see at least part 152 in each of the various Figures of Irisawa (e.g. Figs. 13-31) where this part alone appears to both be what is required by the claim (i.e. if interpreted based on ordinary meaning) and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”); and
a photoacoustic wave generation portion that is provided at a light emission end of the light guide member which is disposed on a tip side of the insert main body, absorbs light emitted from the light emission end, and generates photoacoustic waves (as best understood this may be inherent/the patient e.g. see Irisawa’s Fig. 13 for an example of teaching this; alternatively, see parts 154 or 160 of the various Figures of Irisawa which is fully capable of as much, e.g. as depicted in Fig. 10, 12, 31 etc. or as described by for example section [0102] which may also be interpreted as a resin member e.g. 163+154 a portion of which is optically absorbent),
wherein a surface of the light emission end of the light guide member is rougher than a surface of a light incident end of the light guide member (see Irisawa’s [0132] noting that the collection end of the fiber may be smooth cut or polished so as to be specifically less rough than the untreated/unpolished emission end). 

Regarding claim 2, Irisawa further teaches: 2. The insert according to claim 1, wherein a primer layer is formed between the light emission end of the light guide member and the photoacoustic wave generation portion (see Irisawa’s Fig. 19 noting layer 163 between 153 and 154 where, given that the term primer is not further limited by a particular composition and given that the resin 163 mechanically adheres to both disparate structure (i.e. given that it actually functions as a primer per se) the resin of Irisawa appears to teach the claimed limitation; however, while limitations of the specification cannot be read into the claims the examiner has also chosen to include an additional reference in the conclusion section that addresses primer layers).

(as best understood, see at least part 152 in each of the various Figures of Irisawa (e.g. Figs. 13-31) where this part alone appears to both be what is required by the claim (i.e. if interpreted based on ordinary meaning) and also appears to fully anticipate the claim language and that of the dependent claims (e.g. it has a curvature from multiple perspectives the simplest being that by both ordinary meaning and necessity it is cylindrical and thus has a round/curved outer profile) without further structures; though for compact prosecution purposes the examiner also notes that one or more of parts 154, 160, 153 (e.g. as in Fig. 18, noting the gap), 163, and 256 depicted therein among others could be included in this light guide “member”). 

Regarding claim 4, Irisawa further teaches: 4. The insert according to claim 3, wherein the light emission end of the light guide member has a hemispherical shape (as best understood and depending on how the reader interprets/applicant defines the light guide member, this could be seen in Irisawa’s Figs. 19-20 or 22A noting the hemispherical profile of part 154 or alternatively this could be seen in Fig. 28 noting cap 256 possesses a hemispherical end. For compact prosecution purposes the examiner also notes that the applicant may find the rejection of the similar limitation contain in claim 8 to be instructive). 

Regarding claims 5, 7, and 9, Irisawa further teaches: 5. The insert according to claim 1, wherein a resin member is provided at the light emission end of the light guide member. 7. The insert according to claim 5, wherein the resin member is formed in a shape having curvature. 9. The insert according to claim 5, wherein the resin member is provided up to a side surface that is continuous with the light emission end of the light guide member (regarding each of these, as established above in regards to claim 1 Irisawa has an optical fiber 152 which is provided up to (i.e. adjacent, in contact with, proximal, near to) multiple resins, either or both of which may be part of the light guide/read on the claimed configuration, specifically see part 154 as described in [0102] and part 163 as described in [0141]-[0142] which are a light absorbent and light transparent resins respectively and where both have curvature as addressed above. See also Figs. 19-20 which depict such configurations where the resin 163 being adjacent to and/or in contact with 153 as depicted in Fig. 19 is exemplary and clearly teaches each of the claimed limitations). 

Regarding claim 6, Irisawa further teaches: 6. The insert according to claim 5, wherein the resin member is made of a light diffusion resin  (Irisawa’s resin 163 in Fig. 19 shows as much, noting that simply allowing a spacing between 153 and 154 necessitates diffusion per se; furthermore and for compact prosecution purposes while the examiner’s foregoing statement actually addresses the applicant’s desired use or the resin the examiner notes for compact prosecution purposes that such limitations are not actually recited in the claims and are not under examination at the current juncture and indeed what the claim actually requires is that the resin ‘allows for’ diffusion which is itself always inherent in any material without reservation - therefore the examiner urges the applicant to further limit the claim language with some structural limitation. Lastly and to further compact prosecution the examiner notes that a reference teaching the utility of using pigment doped resins has been added into the conclusion section which may later become relevant to the rejection if the applicant amends the claims to contain related structures from the specification).

Regarding claim 12, Irisawa further teaches: 12. The insert according to claim 1, wherein the insert main body is a needle that is inserted into the subject (see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s Abstract or [0075] or Fig. 1 part 15).

Regarding claim 13, Irisawa further teaches: 13. The insert according to claim 1, wherein the insert main body is a catheter(see the rejection of the insertion portion of claim 1 above and/or see Irisawa’s [0030] or [0167] or Fig. 25 part 253). 

Regarding claim 14, Irisawa teaches: 14. A photoacoustic measurement device (see Irisawa’s Title or Abstract) comprising:
the insert according to claim 1 (see the rejection of claim 1 which is incorporated herein by reference);
a light source unit that emits light which is absorbed by the photoacoustic wave generation portion of the insert (see Irisawa’s Fig. 1 part 13, wherein the photoacoustic wave generation unit as addressed in claim 1 is fully capable of such absorption and/or where the absorption and re-emission can be seen in Fig. 7 or [0101]); and
an acoustic wave detection unit that detects photoacoustic waves generated from the photoacoustic wave generation portion after at least a portion of the insert is inserted into the subject (see Irisawa’s Fig. 1 part 11 which is fully capable of as much and/or see [0078] or Fig. 6 for a description of as much).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irisawa.

Regarding claim 8, Irisawa further teaches: 8. The insert according to claim 7, wherein the resin member has a hemispherical shape (regarding claim 8 as best understood, see the various figures of Irisawa and note that part 154 can be hemispherical in shape. For example the depiction in Figs. 19-20 shows this clearly where 154 can be made of resin per se as iterated in [0102] and/or as addressed above in regards to the independent claim. Additionally or alternatively as a second grounds of anticipation, though one that is in part dependent upon the interpretation of the elements, the examiner also notes that a resin “member” as a whole can include other components then merely the resin such that for example Fig. 28 shows multiple elements that can be called a member such as 256+154 where both 256 and 154 are so curved and where 154 includes resin).
However and for compact prosecution purposes the examiner notes that the way the claim language is structured, and therefore the way the examiner has drafted the foregoing anticipation rejection, is quite different then they in which the applicant’s specification discusses the hemispherical resin member. To that end and as an alterative grounds of rejection provided to compact prosecution, the examiner notes that either or both of the following grounds for holding the shaping of the resin to be obvious apply: Specifically and firstly the examiner notes that hemispherical resin ends (e.g. integral or attached lenses or diffusers) are old and well known in the art. See MPEP 2144.03 wherein the applicant should be aware that this constitutes official notice per se. Secondly or alternatively thereto the examiner notes that merely changing the shape of the resin member, such as the shape of Irisawa’s parts 153 and/or 163 to be hemispherical or changing the proportion of 154 to 163 would also be prima facie obvious given the legal precedent set forth in MPE 2144.04 (IV).
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to either improve Irisawa’s invention with the use of well known hemispherical optical elements or otherwise to modify Irisawa’s invention by changing the shape or proportion of the resin elements.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa.

Regarding claim 10, Irisawa teaches the basic invention as given above in regards to claim 1, and Irisawa further teaches that the photoacoustic wave generating portion should include a curable resin and a pigment that absorbs the light emitted from the light guide (see Irisawa’s [0012], [0102], [0106], [1039] [0143], [0151] among others that each specify that the member is constructed of curable resins and contains absorptive pigment); however, Irisawa never states that the resins he employs are UV curable per se and, given that there are many options (e.g. while one of ordinary skill in the art can readily envisage that “epoxy resins” covers many options that are UV-curable, it also covers many that are not and epoxy resins are only one of the specified options or an even larger genus provided by Irisawa) the examiner notes that this does not appear to be implicitly taught. Therefore Irisawa alone fails to teach: “10. The insert according to claim 1, wherein the photoacoustic wave generation portion is made of an ultraviolet-curable resin including a pigment that absorbs light guided by the light guide member.”
	However, the examiner notes that UV-curable resins including resins that are e.g. epoxy resins are old and well known in the art (see MPEP 2144.03) and therefore that one of ordinary skill in the art, when provided with Irisawa’s disclosure, would be well appraised that they could have used a UV-curable resin and/or picked a UV-curable resin from the available options.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art to employ a UV-curable resin as the photocurable resin because such resins are well-known and/or because of the legal precedent set forth in MPEP 2144.03 and 2144.07.

With regards to claim 11, Irisawa discloses wherein the ultraviolet-curable resin functions as an adhesive that fixes the photoacoustic wave generation portion to the insert main body (not only is this inherent (i.e. curable resins are fully capable of as much as the curing process performs fixation) but for compact prosecution purpose see Irisawa’s [0106] and note that the light absorbent member can be used to fix the elements in place). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Fabrication of fiber collimate lens with liquid resin droplet by Jitsuno et al. describes how to form UV curable structures and includes a primer coat of resin and initial curing step before further resin deposition, see e.g. Fig. 1 noting the two depositions and curing steps. Therefore this may compact prosecution if the applicant later amends the claims to be closer to their specification such as by reciting the primer and pigment and hemispherical shape of the first resin.

Rapid fabrication of a micro-ball lens array by extrusion for optical fiber applications by Shen et al. describes both how and why to create and use diffusion elements such as micro ball lenses (i.e. nearly spherical lenses, thus hemispherical) which can be constructed of resin using UV methods. Notably Shen also iterates in his discussion of the utility of ball lenses that they can be a useful replacement for the conventional hemispherical lenses of similar (i.e. resin based) construction. As such this art also teaches that hemispherical resin lenses are old and well known in addition to its other teachings.

Lensed Plastic Optical Fiber Employing Concave End Filled With High-Index Resin by Sakata et al. teaches the means and utility of forming multiple types of fiber end lenses including hemispherical integral ends (polished fiber) and hemispherical high index resin lenses (using additional resin). See for example Fig. 1 (b) and (d), though the examiner notes that e.g. Fig. 1 (c) also reads on the current claims.

Development of Novel Tunable Light Scattering Coating Materials for Fiber Optic Diffusers in Photodynamic Cancer Therapy by Kostanski et al. teaches multiple useful features about how and why to form diffusers from UV curable resins. In this instance the reference is also of particular applicability to the examiner’s statements made above because while the examiner cannot read the pigments of the specification into the claims they can at least compact prosecution by providing references that teach as much.

Tapered Fibers and Specialty Fiber Microcomponents (i.e. CH 18 of the Specialty Optical Fibers Handbook) by Clarkin is technically a textbook reference and therefore might be presumed to be the crème de la crème of what can be used to show what is well known in the art. In this instance though the examiner notes that this is actually potentially less applicable than some of the foregoing listed prior arts because it is actually a “textbook” published by an optical fiber manufacture (Polymicro Technologies LLC, as noted immediately after the author’s name) to inform customers of uses for the fiber arrangements that the company produces and in this instance it is worth noting in particular that this manufacturer specializes in the production and machining of glass fibers as opposed resin fibers/components. However, this reference can at least demonstrate that for example hemispherical (or also ball shaping, which appears in both the lens and diffuser sections and which comprises hemispherical ends) are well known, easy to form, and commercially available with known applications and utilities and thus it still provides many relevant teachings particularly for unclaimed embodiments which possess a shape to the fiber itself such as is the case in the applicants Figs. 9-13 and it also regards the need to apply a bonding agent (called a primer by the applicant’s specification) between the fiber itself and any additional elements that cannot be made directly thereon/thereof so as to have other 

How to properly polish fiber-optic connectors by Fred Fons is a short document showing how and why one would want to polish optical fiber end faces and describes both high-quality and cheap/quick methodologies for polishing if a rougher surface is acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793